GOLDTHWAITE, J.
1. The principal question in this case is, whether the disturbance of the defendants in their enjoyment of the ferry, by reason of the allowance of the injunction, at the suit of Boggiss and Randle, is such a matter as will prevent the landlord from recovering rent during the *810continuance of the disturbance. The ordinary principle is, that when the lessee has been evicted by a stranger, it is absolutely necessary the stranger entered not by wrong, or by a title derived from the lessee himself, but by force of a legal and an elder title. [Com. on L. & T. 543, and cases there cited.] This is usually shown by a judgment of eviction against the tenant, which is in general conclusive, if the landlord was notified by the tenant, but if otherwise the better opinion seems to be, that the proof of title has to be made as if no judgment had been had. [Cowan & Hill’s Notes.] We do not well see on what grounds it can be assumed, that the allowance of an injunction is to be considered equivalent to a judgment. The one is procured upon the ex parte statement of the party, and no title, however good, in the landlord, would avail in many cases to prevent the allowance of this writ. The landlord is under no duty to protect his tenant against a trespass, or tortious entry, and if he is ousted by one having no title, the law leaves him to his remedy against the wrong doer. [C. on L. & T. 172.] If the suit in equity had been pursued to such results, that the injunction had been perpetuated, it is quite possible the proper analogy would give the same effect to the decree as would be given to a judgment at law; but the suit having been dismissed, the presumption arises, that the injunction was improperly sued out, and therefore the tenant cannot say, that in consequence of this proceeding, he has been evicted by a lawful title.
2. Although it may well be questioned whether the sheriff had any authority under the writ of injunction to put the defendants out, or others in, yet the effect of the entry by Boggiss and Randle, was the eviction of the defendants, and if they have shown this entry was warranted by paramount title, it is as much a defence to them as if they had been expelled by suit. We apprehend that no one is required to stand a suit when he is perfectly satisfied a recovery must be had, and although at first view it might seem a part of the duty of the tenant to suffer a suit in consequence of the allegiance he owes his landlord, yet we cannot find the rule is thus asserted, except by Mr. Bouvier in his dictionary. [Bou. L. D. tit. Eviction, 378.] But the authorities cited do not *811sustain him. [1 Saund. 204, n. 2; Ib. 322, n. 2.] The landlord’s possession indeed seems sufficiently protected with us, by allowiug hitn a summary remedy against any one coming into the estate by, from, under, or by collusion with the tenant. [Dig. 251, § 5.] So that there can be no serious practical evils growing out of the recognition of the same rules as to what shall constitute the eviction of a tenant, as obtain in actions upon covenants of warranty for peaceable possession. [See Caldwell v. Kirkpatrick, 6 Ala. Rep. 60; Banks v. Whitehead, 7 Ib. 83.]
3. Having ascertained that an actual expulsion by one having paramount title, is equivalent to a lawful eviction, it is only necessary further to inquire if the title shown by the defendants, in Boggiss and Randle, is superior to that exhibited by the plaintiff. And here we may remark, that as the defendants have assumed the character of lessees, they are in no condition to assert, the lessor had no title at the commencement of their tenancy. [Com. on L. & T. 519.] Conceding however, they are permitted to show that other persons have lawfully excluded them from the possession, and that the license to Boggiss and Randle, was sufficient, if not rebutted by other proof, we think the title of the lessor is abundantly sustained by the sworn admissions of the defendants, contained in their answer to the suit, the exemplification of which they gave in evidence. It is supposed, because this was offered for the specific purpose of showing the allowance of the injunction, that the plaintiff cannot use the answer for any other purpose, although it contains an exhibit showing the regular grant of a license for this ferry to Gun-ter by the commissioners’ court of Jackson county, which once extended over the situs of the ferry. The general rule is, that admissions of the contents of a writing, or record, are not admissible to prove its existence or contents, unless made for the purpose of the trial, but the sworn answer of a party to a bill in chancery is an exception to this rule. [Greenl. Ev. § 97.] We are unable to perceive the least error in the rulings of the court below, and its judgment is therefore affirmed.